DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 05/22/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The examiner suggests removing the phrase “are disclosed.”
The use of the terms Bluetooth® located in Paragraphs [0039], [0045], [0048], [0056], [0088], twice in [0089], [0097], and [0106], and ZigbeeSM located twice in Paragraph [0097] which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 6, 10, 14, and 19 are objected to because of the following informalities: 
Claim 1, lack of grammatical clarity. “And” in Line 6 of the claim should be deleted so that “…and a second message,…” becomes --…a second message,….--  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: lack of grammatical clarity. “By” in Line 2 of the claim should be deleted so that “…not be visible to a human eye.” becomes --…not visible to a human eye.--  Appropriate correction is required.
Claims 10, 14 and 18 are objected to because of the following informalities: use of the acronym V2X without fully writing out the acronym. Appropriate correction is required.

Claim Interpretation
Regarding claim 18, the examiner is interpreting the limitation of a “message" as a “first message” and an "additional message" as a “second message.”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transmit[ting], by an on-board unit,…”  and “receiv[ing], by an on-board unit,…”
claims 1 and 13; and 
	“receiv[ing], by a roadside unit,…” in claims 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “on-board unit” is found in specification Paragraph [0015] as an embedded system including a controller controlled by an operating system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claims 9 and 17, claim limitation “receiv[ing], by a roadside unit,…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the function in the claim. The examiner notes that while specification Paragraph [0031] states that a roadside unit contains a processor, it does not clearly define what it actually is.
Claims 10-12 are rejected for depending on previously rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-12 and 17-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9 and 17, claim limitation “receiv[ing], by a roadside unit,…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the function in the claim. The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim 17 recites the limitation "a first message" in Line 4 and “a second message” in Line 10.  It is unclear whether these are the same as the limitations of “a first message” and “a second message of claim 13. Appropriate correction is required.
Claim 18 recites the limitations: "the message" and “the additional message.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitations: "the video" and “the time stamped video.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations: “the vehicle’s geometry” in Line 4 and “the video” in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are rejected for depending on previously rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinski et al. (US 9651659, hereinafter Vinski).
Regarding claim 13, Vinski discloses:
A system for locating a vehicle (Abstract; Col. 3 Lines 46-64), comprising:
      at least one memory device that stores computer-executable instructions (Abstract;
Col. 3 Lines 52-53); and
      at least one processor configured to access the at least one memory device, wherein
the processor is configured to execute the computer-executable instructions to (Abstract; Col. 3 Lines 46-64):
       transmit, by an on-board unit, a first message including a motion information associated 
with the vehicle (Abstract; Col. 3 Lines 19-21 and 46-64, i.e. a transponder mounted to a vehicle is an on-board unit and range rates are motion information);
       transmit, by the processor, a signal comprising modulating radiation, the signal 
identifying the vehicle (Abstract; Col 3 Lines 19-21; Col. 4 Line 42 - Col. 5 Line 6, i.e. identifying a unique vehicle mounted transponder using a back and forth communication of a modulated signal is identifying a vehicle using modulating radiation);    
        receive, by the on-board unit, a second message, the second message including location 
information and a timestamp (Abstract; Col. 3 Lines 46-64, i.e. recorded specific points in time are timestamps); and
      determine a location of the vehicle based on the location information (Abstract; Col. 3 
Lines 46-64).
Regarding claim 15, Vinski discloses all of the limitations of claim 13. Additionally, Vinski discloses:

changing the location information based on the vehicle's geometry (Abstract; Col. 3 Lines 
19-21 and 46-64; Col. 7 Lines 1-12, i.e. the height of the vehicle mounted transponder is vehicle geometry and it is used to calculate and update the location of the vehicle over time); and
determining the location based on the adjusted location information (Abstract; Col. 3 Lines 19-23 and 46-64; Col. 7 Lines 1-12).
Regarding claims 1 and 3, the claim(s) recite analogous limitations to claim(s) 13 and 15 above, respectively, and therefore are rejected on the same premise.
Regarding claim 7, Vinski discloses all of the limitations of claim 1. Additionally, Vinski discloses wherein the motion information comprises at least one of a heading of the vehicle, a speed of the vehicle (Abstract; Col. 3 Lines 46-64), or an acceleration of the vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 9, 11, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinski as applied to claim 13 above, in view of Cardillo et al. (US 9970615, hereinafter Cardillo; already of record in the IDS).
Regarding claim 16, Vinski teaches the system of claim 13. Vinski does not teach wherein the processor is further configured to execute the computer-executable instructions to encode, by a modulated light source, identifying information into the signal.
However in the same field of endeavor, Cardillo teaches a system for light-based vehicle-device communication includes a computer programmed to generate a first light pattern based on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski to incorporate wherein the processor is further configured to execute the computer-executable instructions to encode, by a modulated light source, identifying information into the signal, as taught by Cardillo. Doing so would improve the inadequate typical communications between a vehicle and a user via a computer, as recognized by Cardillo (Col. 1 Lines 49-55).
Regarding claim 17, Vinski teaches the system of claim 13. Vinski also teaches:
wherein the processor is further configured to execute the computer-executable
instructions to:
…
   receive, by a roadside unit, a first message including a motion information associated with 
the vehicle (Col 3 Lines 19-21; Col. 4 Line 42 - Col. 5 Line 6);
   determine modulated radiation that identifies the vehicle… (Abstract; Col 3 
Lines 19-21; Col. 4 Line 42 - Col. 5 Line 6, i.e. identifying a unique vehicle mounted transponder using a back and forth communication of a modulated signal is identifying a vehicle using modulating radiation);

   determine a location information for the vehicle based … and motion information (Abstract; Col. 3 Lines 19-21 and 46-64, i.e. range rates are motion information); and 
   transmit a second message including the location information (Col. 3 Lines 46-64; Col. 4 Line 59-End; Col. 6 Lines 22-39, i.e. the “handshake” implies a back and forth communication). 
Vinski does not teach …obtain a video of the vehicle;… 
…determine a location information for the vehicle based on the video and motion information; and….
However, in the same field of endeavor, Cardillo teaches …obtain a video of the vehicle (Abstract; Fig. 4 Element 430; Col. 14 Lines 37-45);… and …determine a location information for the vehicle based on the video and motion information (Abstract; Fig. 4 Element 430; Col. 37-45, i.e. Vinski uses motion information and multiple, consecutive timestamped pictures to determine vehicle location. Cardillo teaches using a video to determine vehicle location, so it would be obvious to one having ordinary in the art at the time of the claimed invention to combine these references to teach a video with timestamps determining vehicle location); and…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski to incorporate …obtain a video of the vehicle;… and …determine a location information for the vehicle based on the video and motion information; and…. , as taught by Cardillo. Doing so 
	Regarding claim 19, Vinski teaches the system of claim 13. Vinski additionally teaches wherein obtaining the timestamped [pictures] comprises capturing, by a camera, the [pictures] in a field of view of the camera (Abstract; Col. 3 Lines 19-21 and 46-64, i.e. taking multiple pictures with a camera at specified times can be done by a video with timestamps and a line extending orthogonally across a roadway uses road geometry). Vinski does not teach wherein obtaining the timestamped video comprises capturing, by a camera, the video in a field of view of the camera.
However in the same field of endeavor, Cardillo teaches wherein obtaining the timestamped video comprises capturing, by a camera, the video in a field of view of the camera (Cardillo, Fig. 4 Element 430; Col. 14 Lines 37-45, i.e. Vinski uses motion information and multiple, consecutive timestamped pictures to determine vehicle location. Cardillo teaches using a video to determine vehicle location, so it would be obvious to one having ordinary in the art at the time of the claimed invention to combine these references to teach a video with timestamps in place of multiple pictures with timestamps).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski to incorporate wherein obtaining the timestamped video comprises capturing, by a camera, the video in a field of view of the camera, as taught by Cardillo. Doing so would improve the inadequate typical communications between a vehicle and a user via a computer, as recognized by Cardillo (Col. 1 Lines 49-55).
claim 4, the claim(s) recite analogous limitations to claim(s) 16 above, and therefore is rejected on the same premise.
	Regarding claim 5, Vinski teaches the method of claim 1 and Vinski in view of Cardillo teaches the method of claim 4. Vinski does not teach wherein the modulated-light source comprises a headlight or a back light of the vehicle.
	However, in the same field of endeavor, Cardillo teaches wherein the modulated-light source comprises a headlight or a back light of the vehicle (Col. 3 Lines 40-43).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski to incorporate wherein the modulated-light source comprises a headlight or a back light of the vehicle, as taught by Cardillo. Doing so would prevent the need to mount a light assembly to the exterior of a vehicle, as taught by Cardillo (Col. 3 Lines 41-54).	
Regarding claims 9 and 11, the claim(s) recite analogous limitations to claim(s) 17 and 19 above, respectively, and therefore are rejected on the same premise.
Claims 2, 8, 10, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinski as applied to claim 13 above, in view of Shi et al. (WO 2017/045139, hereinafter Shi).
Regarding claim 14, Vinski teaches the system of claim 13. Vinski does not teach 
wherein at least one of the fist message or the second message comprises a V2X message transmitted using a V2X communication protocol.
	However in the same field of endeavor, Shi teaches a communication device including a receiver, a processor, a DSRC module and a mobile network module (Abstract) and more specifically teaches wherein at least one of the fist message or the second message comprises a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski to incorporate wherein at least one of the fist message or the second message comprises a V2X message transmitted using a V2X communication protocol, as taught by Shi. Doing so would more accurately predict potential driving hazards for a vehicle by improving message transmission reliability, as recognized by Shi (Paragraph [0003]).
	Regarding claim 8, Vinski teaches the method of claim 1. Vinski does not teach wherein the transmitting the message comprises at least one of: a determination of a drift in the vehicle's internal location sensors, or a determination that the vehicle receiving a location signal of a strength or reception frequency below respective thresholds.
	However, in the same field of endeavor, Shi teaches wherein the transmitting the message comprises at least one of: a determination of a drift in the vehicle's internal location sensors, or a determination that the vehicle receiving a location signal of a strength or reception frequency below respective thresholds (Abstract; Paragraphs [0015], [00112] and [00117], i.e. low signal strength).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski to incorporate wherein the transmitting the message comprises at least one of: a determination of a drift in the vehicle's internal location sensors, or a determination that the vehicle receiving a location signal of a strength or reception frequency below respective thresholds, as taught by Shi. 
	Regarding claims 2, 10 and 18, the claim(s) recite analogous limitations to claim(s) 14 above, and therefore are rejected on the same premise.
Claims 6, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinski as applied to claim 13 above in view of Cardillo, further in view of Bidner et al. (US 2018/0292513, hereinafter Bidner).
Regarding claim 20, Vinski teaches the system of claim 13.  Vinski additionally
teaches …determining the location information based on the vehicle's geometry, a road geometry, and the [pictures] (Abstract; Col. 3 Lines 19-21 and 46-64; Col. 5 Lines 7-30; Col. 7 Lines 1-12, i.e. taking multiple pictures with a camera at specified times can be done by a video with timestamps; a line extending orthogonally across a roadway uses road geometry). 
Vinski does not teach:
 wherein determining the location information further comprises:
         determining a vehicle geometry based on the identifier; and…
	   determining the location information based on the… video.
	However in the same field of endeavor, Cardillo teaches determining the location information based on the… video (Fig. 4 Element 430; Col. 14 Lines 37-45, i.e. Vinski uses motion information and multiple, consecutive timestamped pictures to determine vehicle location. Cardillo teaches using a video to determine vehicle location, so it would be obvious to one having ordinary in the art at the time of the claimed invention to combine these references to teach a video with timestamps in place of multiple pictures with timestamps).
video, as taught by Cardillo. Doing so would improve the inadequate typical communications between a vehicle and a user via a computer, as recognized by Cardillo (Col. 1 Lines 49-55).
Vinski in view of Cardillo does not teach:
wherein determining the location information further comprises:
         determining a vehicle geometry based on the identifier; and…
     However, in the same field of endeavor, Bidner teaches a computing device in a vehicle 
can emit a sequence of light pulses having a first speed, then receive a signal from another vehicle (Abstract) and more specifically:
wherein determining the location information further comprises:
      determining a vehicle geometry based on the identifier (Abstract; Paragraphs [0031]-
[0033]); and…
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski in view of Cardillo to incorporate wherein determining the location information further comprises: and determining a vehicle geometry based on the identifier and…, as taught by Bidner. Doing so would pilot vehicles and control traffic to prevent impacts between vehicles and promote safe and efficient traffic flow, as recognized by Bidner (Paragraph [0031]).
	Regarding claim 6, Vinski in view of Cardillo teaches the method of claim 4. Vinski in view of Cardillo does not teach wherein the modulated-light source broadcasts the radiation and the radiation is not be visible to a human eye.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vinski in view of Cardillo to incorporate: wherein the modulated-light source broadcasts the radiation and the radiation is not be visible to a human eye, as taught by Bidner. Doing so would pilot vehicles and control traffic to prevent impacts between vehicles and promote safe and efficient traffic flow, as recognized by Bidner (Paragraph [0031]).	
Regarding claim 12, the claim(s) recite analogous limitations to claim(s) 20 above, and therefore is rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breed et al. (US 9103671) teaches a method and system for mapping terrain including one or more roads includes a vehicle equipped with at least one camera, a position determining system that determines its position and an inertial measurement unit (IMU) that provides at least one inertial property of the vehicle, all of which are in a set configuration relative to one another (Abstract). Fujisaki (US 7466992) teaches a communication device which implements the target device location indicating function, a motion visual image producing function, a non-motion visual image producing function, and an auto backing up function (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/12/2021